PER CURIAM:
Mediante carta certificada con acuse de re-cibo de 10 de abril de 1989, el señor Procurador General de Puerto Rico notificó al Lie. Florencio G. Vega Díaz de una queja que en su contra presentara el Sr. Andrés Castro Her-nández y solicitó al licenciado Vega Díaz que le enviara su versión de los hechos. El licenciado Vega Díaz no contestó dicha comunicación e igual suerte corrieron las comunica-ciones del señor Procurador General de 15 de mayo de 1989 y de 28 de junio de 1989.
Ante el silencio del licenciado Vega Díaz a los requeri-mientos que había hecho el señor Procurador General, éste compareció ante este Tribunal el 11 de agosto de 1989 para informar la situación aludida. Con fecha de 31 de agosto de 1989 el Tribunal, bajo apercibimiento de sanciones, le ordenó al licenciado Vega Díaz que, dentro de un término de veinte (20) días contados a partir de la notificación de dicha orden, contestara los requerimientos del señor Procurador General.
La orden del Tribunal le fue notificada personalmente al licenciado Vega Díaz el 12 de septiembre de 1989 y hasta el presente no ha comparecido a contestar los requerimientos del Procurador General. En vista de lo anterior, y habiendo sido apercibido de las consecuencias de su incomparecencia, el Tribunal separa al Lie. Florencio G. Vega Díaz de la prác-*794tica de la abogacía y de la notaría en el Estado Libre Aso-ciado de Puerto Rico, temporeramente, hasta que compa-rezca y conteste los requerimientos del señor Procurador General y explique, a satisfacción de este Tribunal, su in-cumplimiento con lo ordenado. In re Cruz González, 123 D.P.R. 108 (1989); In re Pagan Rodríguez, 122 D.P.R. 532 (1988)] In re Rosa Batista, 122 D.P.R. 185 (1988)] In re Ayala Hernández, 121 D.P.R. 758 (1988). El señor Alguacil de este Tribunal deberá incautarse de la obra notarial del licenciado Vega Díaz.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Ortiz no intervino.